In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00358-CR
          No. 02-18-00359-CR
     ___________________________

MIGUEL ANGEL RODRIGUEZ, APPELLANT
                     V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 2
           Tarrant County, Texas
   Trial Court Nos. 1517984D, 1520391D


   Before Kerr, Pittman, and Birdwell, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      Miguel Angel Rodriguez attempts to appeal his convictions for (1) possession

of less than one gram of methamphetamine, for which the trial court, pursuant to a

plea bargain, sentenced him to six months in a state-jail facility; and (2) possession of

one gram or more but less than four grams of methamphetamine, for which the trial

court, again pursuant to a plea bargain, sentenced him to five years in the penitentiary.

See Tex. Health & Safety Code Ann. § 481.115(b), (c) (West 2017). In both cases, as

part of the plea bargain, Rodriguez waived his right to appeal. Consistent with

Rodriguez’s plea bargains, the trial court’s appellate-right certifications both state that

each “is a plea-bargain case, and the defendant has NO right of appeal” and that “the

defendant has waived the right to appeal.” See Tex. R. App. P. 25.2(a)(2), (d).

       Thereafter Rodriguez filed a pro se notice of appeal for both causes. On

August 15, 2018, we notified him and his trial counsel that his appeals could be

dismissed based on the trial court’s certifications unless he or any party wanting to

continue the appeals filed responses on or before August 27, 2018, showing grounds

for continuing the appeals. See Tex. R. App. P. 25.2(a)(2), (d), 44.3. Neither Rodriguez

nor any other party has filed a response.

       In accordance with the trial court’s certifications, we dismiss both appeals. See

Tex. R. App. P. 25.2(d), 43.2(f); see Arif v. State, No. 02-18-00126-CR,

2018 WL 2142777, at *1 (Tex. App.—Fort Worth May 10, 2018, no pet.) (mem. op.,

not   designated    for   publication);     Ponciano   v.   State,   No.   02-17-00394-CR,

                                              2
2018 WL 1414731, at *1 (Tex. App.—Fort Worth Mar. 22, 2018, no pet.) (mem. op.,

not designated for publication).




                                          /s/ Elizabeth Kerr
                                          Elizabeth Kerr
                                          Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 11, 2018




                                      3